Citation Nr: 0106876	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-01 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rehabilitation plan for self-employment 
under Chapter 31, Title 38, United States Code.

2.  Entitlement to transportation assistance under Chapter 
31, Title 38, United States Code.

3.  Entitlement to certain prosthetic devices and services 
under Chapter 31, Title 38, United States Code.

4.  Entitlement to housing assistance under Chapter 31, Title 
38, United States Code.

[Issues involving the veteran's entitlement to initial 
ratings for sinusitis, hearing loss of the right ear, and 
tinnitus, are the subjects of a separate decision of the 
Board of the same date.]


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from February 1948 to 
February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, denying entitlement of the veteran to a rehabilitation 
plan for self-employment, transportation assistance, certain 
prosthetic devices and services, and housing assistance, 
under 38 U.S.C. Chapter 31.

Since 1997, the veteran has requested various hearings before 
the RO and/or Board, to which he failed to report, with the 
exception of a hearing held before the Board in Washington, 
DC, in October 2000 solely on matters pertaining to the 
veteran's entitlement to certain VA compensation benefits.  
He has also submitted multiple motions to advance his appeal 
on the Board's docket, each of which has been denied.  

The record likewise reflects multiple changes in 
representation of the veteran since 1997, and it is evident 
that the most recent change effected by the veteran occurred 
in September 2000, at which time the Board received a VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, appointing the Disabled American 
Veterans (DAV) as the veteran's representative.  The Board 
construed that submission as a motion for a change in 
representation under 38 C.F.R. § 20.1304, which it granted 
later in September 2000.  The case was then referred to the 
DAV, but prior to its input, the veteran appeared at a Board 
hearing in Washington, DC, in October 2000, indicating that 
he did not wish to be represented by DAV or other attorney, 
agent, or organization, with respect to the issues involving 
his claims for various VA compensation benefits.  The DAV 
thereafter submitted a motion to the Board in November 2000, 
pursuant to 38 C.F.R. § 20.608, requesting to withdraw from 
representing the veteran in any and all matters before VA.  
Such request was granted by the undersigned in a ruling dated 
January 19, 2001.  In view of the foregoing, and in the 
absence of any documented intent on the part of the veteran 
to be represented by an attorney, agent, or accredited 
service organization, the Board proceeds to adjudicate the 
matters presented pertaining to his Chapter 31 entitlement.

In a motion received by the Board in February 2001, the 
veteran requested a hearing before the Board, sitting at the 
RO, with respect to the above-cited Chapter 31 issues.  Such 
motion was granted by the undersigned later in February 2001, 
good cause having been shown as required under 38 C.F.R. 
§ 20.1304(b)(2) (2000).
In view of the foregoing, further action is required to 
afford the veteran the travel board hearing he has requested.

Accordingly, this matter is REMANDED to the RO for the 
following action:

The veteran is to be afforded a hearing 
before the Board, sitting at the RO in 
New York, New York, with respect to the 
issues of entitlement to vocational 
rehabilitation benefits under 38 U.S.C. 
Chapter 31 herein under consideration, in 
accordance with his February 6, 2001, 
request therefor.

The Board does not intimate any opinion as to the merits of 
the issues presented by this appeal, either favorable or 
unfavorable, at this time.  The veteran is free to submit 
additional evidence and argument in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




